Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 1 of 24




          EXHIBIT
            “3”
                 Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 2 of 24

                           Department
Ohio                       of Health

Mike DeWine , Governor     Amy Acton, M.D., MPH , Director
Jon Husted, Lt. Governor



                                          DIRECTOR'S STAY AT HOME ORDER

      Re:       Director's Order that All Persons Stay at Home Unless Engaged in Essential Work or
                Activity

      I, Amy Acton, MD, MPH, Director of the Ohio Depmtment of Health (ODH), pursuant to the authority
      granted to me in R.C. 3701.13 to "make special orders ... for preventing the spread of contagious or
      infectious diseases" Order the following to prevent the spread of COVID-19 into the State of Ohio:

            1. Stay at home or place of residence. With exceptions as outlined below, all individuals cmTently
               living within the State of Ohio are ordered to stay at home or at their place of residence except as
               allowed in this Order. To the extent individuals are using shared or outdoor spaces when outside
               their residence, they must at all times and as much as reasonably possible, maintain social
               distancing of at least six feet from any other person, with the exception of family or household
               members, consistent with the Social Distancing Requirements set fo1th in this Order. All persons
               may leave their homes or place of residence only for Essential Activities, Essential Governmental
               Functions, or to pmticipate in Essential Businesses and Operations, all as defined below.
               Individuals experiencing homelessness are exempt from this Order, but m·e strongly urged to
               obtain shelter, and governmental and other entities are strongly urged to make such shelter
               available as soon as possible and to the maximum extent practicable (and to use in their operation
               COVID-19 risk mitigation practices recommended by the U.S. Centers for Disease Control and
               Prevention (CDC) and the Ohio Depmtment of Health (ODH)) . This order does not apply to
               incarcerated individuals, they are to follow the guidance of the facility in which they are confined.
               Individuals whose residences are unsafe or become unsafe, such as victims of domestic violence,
               are pe1mitted and urged to leave their home and stay at a safe alternative location. For purposes of
               this Order, homes or residences include hotels, motels, shared rental units, shelters, and similar
               facilities.

          2. Non-essential business and operations must cease. All businesses and operations in the State,
             except Essential Businesses and Operations as defined below, are required to cease all activities
             within the State except Minimum Basic Operations, as defined below. For clarity, businesses,
             including home-based businesses, may also continue operations consisting exclusively of
             employees or contractors performing activities at their own residences (i.e., working from home).
               All Essential Businesses and Operations are encouraged to remain open. Essential Businesses and
               Operations shall comply with Social Distancing Requirements as defined in this Order, including
               by maintaining six-foot social distancing for both employees and members of the public at all
               times, including, but not limited to, when any customers are standing in line.

          3. Prohibited activities. All public and private gatherings of any number of people occuning outside
             a single household or living unit are prohibited, except for the limited purposes permitted by this
             Order. Any gathering of more than ten people is prohibited unless exempted by this Order. This is
     Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 3 of 24




    in accordance with President Trump's coronavirus guidelines issued March 16, 2020. Nothing in
    this Order prohibits the gathering of members of a household or residence.
    All places of public amusement, whether indoors or outdoors, including, but not limited to,
    locations with amusement rides, carnivals, amusement parks, water parks, aquariums, zoos,
    museums, arcades, fairs, children's play centers, playgrounds, funplexes, theme parks, bowling
    alleys, movie and other theaters, concert and music halls, and country clubs or social clubs shall
    be closed.

4. Prohibited and permitted travel. Only Essential Travel and Essential Activities as defined
   herein, are permitted. People riding on public transit must comply with Social Distancing
   Requirements to the greatest extent feasible. This Order allows travel into or out of the State to
   maintain Essential Businesses and Operations and Minimum Basic Operations.
5. Leaving the home for Essential Activities is permitted. For purposes of this Order, individuals
   may leave their residence only to perform any of the following Essential Activities:
   a. For health and safety. To engage in activities or perform tasks essential to their health and
      safety, or to the health and safety of their family or household members or persons who are
      unable or should not leave their home (including, but not limited to, pets), such as, by way of
      example only and without limitation, seeking emergency services, obtaining medical supplies
      or medication, or visiting a health care professional.
   b. For necessary supplies and services. To obtain necessary services or supplies for themselves
      and their family or household members or persons who are unable or should not leave their
      home, or to deliver those services or supplies to others, such as, by way of example only and
      without limitation, groceries and food, household consumer products, supplies they need to
      work from home, automobile supplies (including dealers, parts, supplies, repair and
      maintenance), and products necessary to maintain the safety, sanitation, and essential operation
      of residences.
   c. For outdoor activity. To engage in outdoor activity, provided the individuals comply with
      Social Distancing Requirements, as defined below, such as, by way of example and without
      limitation, walking, hiking, running, or biking. Individuals may go to public parks and open
      outdoor recreation areas. However, public access playgrounds may increase spread of COVID-
      19, and therefore shall be closed.
   d. For certain types of work To perform work providing essential products and services at
      Essential Businesses or Operations (which, as defined below, includes Healthcare and Public
      Health Operations, Human Services Operations, Essential Governmental Functions, and
      Essential Infrastructure) or to otherwise cany out activities specifically permitted in this Order,
      including Minimum Basic Operations.
   e. To take care of others. To care for a family member, friend, or pet in another household, and
      to transport family members, friends, or pets as allowed by this Order. This includes attending
      weddings and funerals.
6. Elderly people and those who are vulnerable as a result of illness should take additional
   precautions. People at high risk of severe illness from COVID-19, including elderly people and
   those who are sick, are urged to stay in their residence to the extent possible except as necessary

                                           Page 2 of 12
    Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 4 of 24




   to seek medical care. Nothing in this Order prevents the Depmiment Health or local health
   departments from issuing and enforcing isolation and quarantine orders.
7. Healthcare and Public Health Operations. For purposes of this Order, individuals may leave
   their residence to work for or obtain services through Healthcare and Public Health Operations.
   Healthcare and Public Health Operations includes, but is not limited to: hospitals; clinics; dental
   offices; pharmacies; public health entities, including those that compile, model, analyze and
   communicate public health information; pharmaceutical, phmmacy, medical device and
   equipment, and biotechnology companies (including operations, research and development,
   manufacture, and supply chain); organizations collecting blood, platelets, plasma, and other
   necessary materials; licensed medical marijuana dispensaries and licensed medical marijuana
   cultivation centers; obstetricians and gynecologists; eye care centers, including those that sell
   glasses and contact lenses; home healthcare services providers; mental health and substance use
   providers; other healthcare facilities and suppliers and providers of any related and/or ancillary
   healthcare services; and entities that transport and dispose of medical materials and remains.

   Specifically included in Healthcare and Public Health Operations are manufacturers, technicians,
   logistics, and warehouse operators and distributors of medical equipment, personal protective
   equipment (PPE), medical gases, pharmaceuticals, blood and blood products, vaccines, testing
   materials, laboratory supplies, cleaning, sanitizing, disinfecting or sterilization supplies, and tissue
   and paper towel products.

   Healthcare and Public Health Operations also includes veterinary care and all healthcare services
   provided to animals.

   Healthcare and Public Health Operations shall be constrned broadly to avoid any impacts to the
   delivery of healthcare, broadly defined. Healthcare and Public Health Operations does not include
   fitness and exercise gyms, spas, salons, barber shops, tattoo parlors, and similar facilities.

8. Human Services Operations. For purposes of this Order, individuals may leave their residence
   to work for or obtain services at any Human Services Operations, including any provider funded
   by the Ohio Depmiment of Aging, Depmiment of Developmental Disabilities, Depmiment of
   Health, Depmiment of Job and Family Services, Department of Medicaid, Depmiment of Mental
   Health and Addiction Services, Opp01iunities for Ohioans with Disabilities, Depmiment of
   Veterans Services, and Department of Youth Services that is providing services to the public and
   including state-operated, institutional, or community-based settings providing human services to
   the public.
   Human Services Operations includes, but is not limited to: long-term care facilities; day care
   centers, day care homes, group day care homes; residential settings and shelters for adults, seniors,
   children, and/or people with developmental disabilities, intellectual disabilities, substance use
   disorders, and/or mental illness; transitional facilities; home-based settings to provide services to
   individuals with physical, intellectual, and/or developmental disabilities, seniors, adults, and
   children; field offices that provide and help to determine eligibility for basic needs including food,
   cash assistance, medical coverage, child care, vocational services, rehabilitation services;
   developmental centers; adoption agencies; businesses that provide food, shelter, and social


                                            Page 3 of 12
     Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 5 of 24




   services, and other necessities of life for economically disadvantaged individuals, individuals with
   physical, intellectual, and/or developmental disabilities, or otherwise needy individuals.

   Human Services Operations shall be construed broadly to avoid any impacts to the delive1y of
   human services, broadly defined.

9. Essential Infrastructure. For purposes of this, individuals may leave their residence to provide
   any services or perform any work necessmy to offer, provision, operate, maintain and repair
   Essential Infrastructure.
   Essential Infrastructure includes, but is not limited to: food production, distribution, fulfillment
   centers, storage facilities, marinas, and sale; construction (including, but not limited to,
   construction required in response to this public health emergency, hospital construction,
   construction oflong-term care facilities, public works construction, school construction, essential
   business construction, and housing construction); building management and maintenance; airport
   operations; operation and maintenance of utilities, including water, sewer, and gas; electrical
   (including power generation, distribution, and production of raw materials); distribution centers;
   oil and biofuel refining; roads, highways, railroads, and public transportation; p01is; cybersecurity
   operations; flood control; solid waste and recycling collection and removal; and internet, video,
   and telecommunications systems (including the provision of essential global, national, and local
   infrastructure for computing services, business infrastructure, communications, and web-based
   services).

   Essential Infrastructure shall be construed broadly to avoid any impacts to essential infrastructure,
   broadly defined.

10. Essential Governmental Functions. For purposes of this Order, all first responders, emergency
    management personnel, emergency dispatchers, legislators, judges, court personnel, jurors and
    grand jurors, law enforcement and con-ections personnel, hazardous materials responders, child
    protection and child welfare personnel, housing and shelter personnel, military, and other
    governmental employees working for or to support Essential Businesses and Operations are
    categorically exempt from this Order.
   Essential Government Functions means all services provided by the State or any municipality,
   township, county, political subdivision, board, commission or agency of government and needed
   to ensure the continuing operation of the government agencies or to provide for or support the
   health, safety and welfare of the public, and including contractors performing Essential
   Government Functions. Each government body shall determine its Essential Governmental
   Functions and identify employees and/or contractors necessary to the performance of those
   functions.

   This Order does not apply to the United States government. Nothing in this Order shall prohibit
   any individual from perfo1ming or accessing Essential Governmental Functions.

11. Businesses covered by this Order. For the purposes of this Order, covered businesses include
    any for-profit, non-profit, or educational entities, regardless of the nature of the service, the
    function it perfo1ms, or its corporate or entity structure.

                                           Page 4 of12
        Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 6 of 24




12. Essential Businesses and Operations. For the purposes of this Order, Essential Businesses and
    Operations means Healthcare and Public Health Operations, Human Services Operations,
    Essential Governmental Functions, and Essential Infrastructure, and the following:
   a. CISA List. On March 19, 2020, the U.S. Depmiment of Homeland Security, Cybersecurity &
      Infrastructure Security Agency (CISA), issued a Memorandum on Identification of Essential
      Critical Infrastructure Workers During COVID-19 Response. The definition of Essential
      Businesses and Operations in this Order includes all the workers identified in that
      Memorandum.
   b. Stores that sell groceries and medicine. Groce1y stores, pharmacies, ce1iified fmmers'
      markets, farm and produce stands, supermarkets, convenience stores, and other establishments
      engaged in the retail sale of groceries, canned food, dry goods, frozen foods, fresh fruits and
      vegetables, pet supplies, fresh meats, fish, and poult1y, prepared food, alcoholic and non-
      alcoholic beverages, any other household consumer products (such as cleaning and personal
      care products), and specifically includes their supply chain and administrative supp01i
      operations. This includes stores that sell groceries, medicine, including medication not
      requiring a medical prescription, and also that sell other non-groce1y products, and products
      necessary to maintaining the safety, sanitation, and essential operation of residences and
      Essential Businesses and Operations;
   c. Food, beverage, and licensed marijuana production and agriculture. Food and beverage
      manufacturing, production, processing, and cultivation, including farming, livestock, fishing,
      baking, and other production agriculture, including cultivation, marketing, production, and
      distribution of animals and goods for consumption; licensed medical marijuana use, medical
      marijuana dispensaries and licensed medical marijuana cultivation centers; and businesses that
      provide food, shelter, and other necessities of life for animals, including animal shelters,
      rescues, shelters, kennels, and adoption facilities;
   d. Organizations that provide charitable and social services. Businesses and religious and
      secular nonprofit organizations, including food banks, when providing food, shelter, and social
      services, and other necessities of life for economically disadvantaged or otherwise needy
      individuals, individuals who need assistance as a result of this emergency, and people with ·
      disabilities;
   e. Religious entities. Religious facilities, entities and groups and religious gatherings, including
      weddings and funerals.
   f.    Media. Newspapers, television, radio, and other media services;
   g. First amendment protected speech.
   h. Gas stations and businesses needed for transportation. Gas stations and auto supply, auto-
      repair, farm equipment, construction equipment, boat repair, and related facilities and bicycle
      shops and related facilities;
   i. Financial and insurance institutions. Bank, currency exchanges, consumer lenders,
      including but not limited, to pawnbrokers, consumer installment lenders and sales finance
      lenders, credit unions, appraisers, title companies, financial markets, trading and futures

                                           Page 5 of12
 Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 7 of 24




     exchanges, payday lenders, affiliates of financial institutions, entities that issue bonds, related
     financial institutions, and institutions selling financial products. Also insurance companies,
     underwriters, agents, brokers, and related insurance claims and agency services;
j.   Hardware and supply stores. Hardware stores and businesses that sell electrical, plumbing,
     and heating material;
k. Critical trades. Building and Construction Tradesmen and Tradeswomen, and other trades
   including but not limited to plumbers, electricians, exterminators, cleaning and janitorial staff
   for commercial and governmental properties, security staff, operating engineers, HVAC,
   painting, moving and relocation services, and other service providers who provide services that
   are necessmy to maintaining the safety, sanitation, and essential operation of residences,
   Essential Activities, and Essential Businesses and Operations;
1. Mail, post, shipping, logistics, delivery, and pick-up services. Post offices and other
   businesses that provide shipping and delive1y services, and businesses that ship or deliver
   groceries, food, alcoholic and non-alcoholic beverages, goods, vehicles or services to end users
   or through commercial channels;
m. Educational institutions. Educational institutions-including public and private pre-K-12
   schools, colleges, and universities-for purposes of facilitating distance learning, performing
   critical research, or performing essential functions, provided that social distancing of six-feet
   per person is maintained to the greatest extent possible. This Order is consistent with and does
   not amend or supersede prior Orders regarding the closure of schools;
n. Laundry services. Laundromats, d1y cleaners, industrial laundry services, and laundry service
   providers;
o. Restaurants for consumption off-premises. Restaurants and other facilities that prepare and
   serve food, but only for consumption off-premises, through such means as in-house delive1y,
   third-party delive1y, drive-through, curbside pick-up, and cany-out. Schools and other entities
   that typically provide food services to students or members of the public may continue to do
   so under this Order on the condition that the food is provided to students or members of the
   public on a pick-up and takeaway basis only. Schools and other entities that provide food
   services under this exemption shall not permit the food to be eaten at the site where it is
   provided, or at any other gathering site due to the virus's propensity to physically impact
   surfaces and personal property. This Order is consistent with and does not amend or supersede
   prior Orders regarding the closure of restaurants;
p. Supplies to work from home. Businesses that sell, manufacture, or supply products needed
   for people to work from home;
q. Supplies for Essential Businesses and Operations. Businesses that sell, manufacture, or
   supply other Essential Businesses and Operations with the support or materials necessmy to
   operate, including computers, audio and video electronics, household appliances; IT and
   telecommunication equipment; hardware, paint, flat glass; electrical, plumbing and heating
   material; sanitmy equipment; personal hygiene products; food, food additives, ingredients and
   components; medical and 01ihopedic equipment; optics and photography equipment;
   diagnostics, food and beverages, chemicals, soaps and detergent; and firearm and ammunition
   suppliers and retailers for purposes of safety and security;

                                         Page 6 of 12
     Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 8 of 24




    r. Transportation. Airlines, taxis, transportation network providers (such as Uber and Lyft),
       vehicle rental services, paratransit, marinas, docks, boat storage, and other private, public, and
       commercial transpmiation and logistics providers necessary for Essential Activities and other
       purposes expressly authorized in this Order;
    s. Home-based care and services. Home-based care for adults, seniors, children, and/or people
       with developmental disabilities, intellectual disabilities, substance use disorders, and/or mental
       illness, including caregivers such as nannies who may travel to the child's home to provide
       care, and other in-home services including meal delivery;
   t. Residential facilities and shelters. Residential facilities and shelters for adults, seniors,
      children, pets, and/or people with developmental disabilities, intellectual disabilities, substance
      use disorders, and/or mental illness;
   u. Professional services. Professional services, such as legal services, accounting services,
      insurance services, real estate services (including appraisal and title services);
   v. Manufacture, distribution, and supply chain for critical products and industries.
      Manufacturing companies, distributors, and supply chain companies producing and supplying
      essential products and services in and for industries such as pharmaceutical, technology,
      biotechnology, healthcare, chemicals and sanitization, waste pickup and disposal, agriculture,
      food and beverage, transportation, energy, steel and steel products, petroleum and fuel, mining,
      construction, national defense, communications, as well as products used by other Essential
      Businesses and Operations.
   w. Critical labor union functions. Labor Union essential activities including the administration
      of health and welfare funds and personnel checking on the well-being and safety of members
      providing services in Essential Businesses and Operations - provided that these checks should
      be done by telephone or remotely where possible.
   x. Hotels and motels. Hotels and motels, to the extent used for lodging and delive1y or cany-out
      food services.
   y. Funeral services. Funeral, mmiuary, cremation, burial, cemetery, and related services.
13. Minimum Basic Operations. For the purposes of this Order, Minimum Basic Operations include
    the following, provided that employees comply with Social Distancing Requirements, to the extent
    possible, while carrying out such operations:
   a. The minimum necessmy activities to maintain the value of the business's inventory, preserve
      the condition of the business's physical plant and equipment, ensure security, process payroll
      and employee benefits, or for related functions.
   b. The minimum necessmy activities to facilitate employees of the business being able to continue
      to work remotely from their residences.
14. Essential Travel. For the purposes of this Order, Essential Travel includes travel for any of the
    following purposes. Individuals engaged in any Essential Travel must comply with all Social
    Distancing Requirements as defined in this Section.
   a. Any travel related to the provision of or access to Essential Activities, Essential Governmental
      Functions, Essential Businesses and Operations, or Minimum Basic Operations.
                                           Page 7 of 12
     Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 9 of 24




    b. Travel to care for elderly, minors, dependents, persons with disabilities, or other vulnerable
       persons.
    c. Travel to or from educational institutions for purposes of receiving materials for distance
       learning, for receiving meals, and any other related services.
    d. Travel to return to a place of residence from outside the jurisdiction.
    e. Travel required by law enforcement or court order, including to transp01i children pursuant to
       a custody agreement.
    f. Travel required for non-residents to return to their place of residence outside the State.
       Individuals are strongly encouraged to verify that their transp01iation out of the State remains
       available and functional prior to commencing such travel.
15. Social Distancing Requirements. For purposes of this Order, Social Distancing Requirements
    includes maintaining at least six-foot social distancing from other individuals, washing hands with
    soap and water for at least twenty seconds as frequently as possible or using hand sanitizer,
    covering coughs or sneezes (into the sleeve or elbow, not hands), regularly cleaning high-touch
    surfaces, and not shaking hands.
   a. Required measures. Essential Businesses and Operations and businesses engaged in
      Minimum Basic Operations must take proactive measures to ensure compliance with Social
      Distancing Requirements, including where possible:
       i.      Designate six-foot distances. Designating with signage, tape, or by other means six-
               foot spacing for employees and customers in line to maintain appropriate distance;
       ii.     Hand sanitizer and sanitizing products. Having hand sanitizer and sanitizing
               products readily available for employees and customers;
       iii.    Separate operating hours for vulnerable populations. Implementing separate
               operating hours for elderly and vulnerable customers; and
       iv.     Online and remote access. Posting online whether a facility is open and how best to
               reach the facility and continue services by phone or remotely.
16. Intent of this Order. The intent of this Order is to ensure that the maximum number of people
    self-isolate in their places of residence to the maximum extent feasible, while enabling essential
    services to continue, to slow the spread of COVID-19 to the greatest extent possible. When people
    need to leave their places of residence, whether to perform Essential Activities, or to otherwise
    facilitate authorized activities necessary for continuity of social and commercial life, they should
    at all times and as much as reasonably possible comply with Social Distancing Requirements. All
    provisions of this Order should be interpreted to effectuate this intent.
17. Enforcement. This Order may be enforced by State and local law enforcement to the extent set
    forth in Ohio law. To the extent any public official enforcing this Order has questions regarding
    what services are prohibited under this Order, the Director of Health hereby delegates to local
    health depmiments the authority to answer questions in writing and consistent with this Order.
18. COVID-19 Information and Checldist for Businesses/Employers. Business and employers are
    to take the following actions:

                                           Page 8 of 12
    Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 10 of 24




    a. Allow as many employees as possible to work from home by implementing policies in areas
       such as teleworking and video conferencing.
    b. Actively encourage sick employees to stay home until they are free of fever (without the use
       of medication) for at least 72 hours (three full days) AND symptoms have improved for at least
       72 hours AND at least seven days have passed since symptoms first began. Do not require a
       healthcare provider's note to validate the illness or return to work of employees sick with acute
       respiratory illness; healthcare provider offices and medical facilities may be extremely busy
       and not able to provide such documentation in a timely way.
    c. Ensure that your sick leave policies are up to date, flexible, and non-punitive to allow sick
       employees to stay home to care for themselves, children, or other family members. Consider
       encouraging employees to do a self-assessment each day to check if they have any COVID-19
       symptoms (fever, cough, or shortness of breath).
   d. Separate employees who appear to have acute respiratory illness symptoms from other
      employees and send them home immediately. Restrict their access to the business until they
      have recovered.
   e. Reinforce key messages       stay home when sick, use cough and sneeze etiquette, and practice
      hand hygiene      to all employees, and place posters in areas where they are most likely to be
      seen. Provide protection supplies such as soap and water, hand sanitizer, tissues, and no-touch
      disposal receptacles for use by employees.
   f. Frequently perform enhanced environmental cleaning of commonly touched surfaces, such as
      workstations, countertops, railings, door handles, and doorknobs. Use the cleaning agents that
      are usually used in these areas and follow the directions on the label. Provide disposable wipes
      so that commonly used surfaces can be wiped down by employees before each use.
   g. Be prepared to change business practices if needed to maintain critical operations (e.g., identify
      alternative suppliers, prioritize customers, or temporarily suspend some of your operations).
19. No limitation on authority. Nothing in this Order shall, in any way, alter or modify any existing
    legal authority allowing the State or any local health department from ordering (1) any quarantine
    or isolation that may require an individual to remain inside a particular residential prope1iy or
    medical facility for a limited period of time, including the duration of this public health emergency,
    or (2) any closure of a specific location for a limited period of time, including the duration of this
    public health emergency.
20. Savings clause. If any provision of this Order or its application to any person or circumstance is
    held invalid by any court of competent jurisdiction, this invalidity does not affect any other
    provision or application of this Order, which can be given effect without the invalid provision or
    application. To achieve this purpose, the provisions of this Order are declared to be severable.
21. Previous Orders superseded. This Order supersedes, only to the extent that it conflicts, and
    amends any previous Order which conflicts with the provisions of this Order.
22. Duration. This Order shall be effective at 11 :59 p.m. on March 23, 2020 and remain in full force
    and effect until 11 :59 p.m. on April 6, 2020, unless the Director of the Ohio Department of Health
    rescinds or modifies this Order at a sooner time and date.


                                            Page 9 of 12
        Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 11 of 24




COVID-19 is a respiratory disease that can result in serious illness or death, is caused by the SARS-Co V-
2 virus, which is a new strain of coronavirus that had not been previously identified in humans and can
easily spread from person to person. The virus is spread between individuals who are in close contact
with each other (within about six feet) through respiratory droplets produced when an infected person
coughs or sneezes. It may be possible that individuals can get COVID-19 by touching a surface or object
that has the virus on it and then touching their own mouth, nose or eyes.

On January 23, 2020, the Ohio Department of Health issued a Director's Journal Entry making COVID-
19 a Class A reportable disease in Ohio.

On January 28, 2020, the Ohio Depmiment of Health hosted the first statewide call with local health
departments and healthcare providers regarding COVID-19.

On January 30, 2020, the International Health Regulations Emergency Committee of the World Health
Organization declared the outbreak of COVID-19 a public health emergency of international concern.

On Janumy 31, 2020, Health and Human Services Secretmy, Alex M. Azar II, declared a public health
emergency for the United States to aid the nation's healthcare community in responding to COVID-19.

On Februmy 1, 2020, the Ohio Depmiment of Health issued a statewide Health Alert Network to provide
local health depmiments and healthcare providers with updated guidance for COVID-19 and revised
Person Under Investigation (PUI) criteria.

On Februmy 3, 2020, the Ohio Department of Health trained over 140 personnel to staff a call center for
COVID-19, in the event it was needed.

On Februmy 5, 2020, the Ohio Department of Health began updating and notifying the media of the
number of PUis in Ohio every Tuesday and Thursday.

On February 6, 2020, the Ohio Depmiment of Health updated all agency assistant directors and chiefs of
staff on COVID-19 preparedness and status during the Governor's cabinet meeting.

On Februmy 7, 2020, the Ohio Depmiment of Health and the Ohio Emergency Management Agency met
to conduct advance planning for COVID-19.

On Februmy 13, 2020, the Ohio Depmiment of Health conducted a Pandemic Tabletop Exercise with
State agencies to review responsive actions should there be a pandemic in Ohio.

On February 14, 2020, the Ohio Depmiment of Health held a conference call with health professionals
across the state. The purpose of the call was to inf orm and engage the healthcare community in Ohio.
Presentations were provided by the Depmiment of Health, Hamilton County Public Health, and the Ohio
State University.

On Februmy 27, 2020, the Ohio Department of Health and the Ohio Emergency Management Agency
briefed the directors of State agencies during the Governor's cabinet meeting regarding preparedness and
the potential activation of the Emergency Operations Center.


                                             Page 10 of 12
        Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 12 of 24




On February 28, 2020, the "Governor DeWine, Health Director Update COVID-19 Prevention and
Preparedness Plan" was sent to a broad range of associations representing healthcare, dental, long-term
care, K-12 schools, colleges and universities, business, public transit, faith-based organizations, non-profit
organizations, and local governments.

On March 2, 2020, the Ohio Department of Health activated a Joint Information Center to coordinate
COVID-19 communications.

On March 5, 2020, the Ohio Department of Health hosted the Governor's Summit on COVID-19
Preparedness, a meeting with the Governor, cabinet agency directors, local health department
commissioners, and their staff.

On March 6, 2020, the Ohio Department of Health opened a call center to answer questions from the
public regarding COVID-19.

On March 9, 2020, testing by the Department of Health confirmed that three (3) patients were positive for
COVID-19 in the State of Ohio. This confirms the presence of a potentially dangerous condition which
may affect the health, safety and welfare of citizens of Ohio.

On March 9, 2020, the Ohio Emergency Management Agency activated the Emergency Operations
Center.

On March 9, 2020, the Governor Declared a State of Emergency in Executive Order 2020-0lD.

On March 11, 2020, the head of the World Health Organization declared COVID-19 a pandemic.

On March 11, 2020, testing by the Ohio Department of Health confirmed that one (1) more patient was
positive for COVID-19 in the State of Ohio.

On March 11, 2020, the Ohio Departments of Health and Veterans Services issued a Joint Directors' Order
to limit access to Ohio nursing homes and similar facilities.

On March 15, 2020, the Ohio Department of Health issued a Director's Order to limit access to Ohio's
jails and detention facilities.

On March 15, 2020, the Ohio Departmentsof Health issued a Director's Order to limit the sale of food and
beverages, liquor, beer and wine to cany-out and delive1y only.

On March 15, 2020, the CDC issued Interim Guidance for mass gatherings or large community events,
stating that such events that consist of 50 or more people should be cancelled or postponed.

On March 16, 2020 the Ohio Department of Health issued a Director's Order closing polling locations for
the March 17, 2020 primary election.




                                               Page 11 of 12
        Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 13 of 24




On March 17, 2020 the Ohio Department of Health issued a Director's Order for the management of non-
essential surgeries and procedures throughout Ohio.

On March 17, 2020 the Ohio Department of Health issued an Amended Director's Order to limit and/or
prohibit mass gatherings and the closure of venues in the State of Ohio.

On March 19, 2020, the Ohio Department of Health issued a Director's Order closing hair salons , nail
salons, barber shops , tattoo parlors , body piercing locations , and massage therapy locations .

Multiple areas of the United States are experiencing "community spread" of the virus that causes COVID-
19. Community spread, defined as the transmission of an illness for which the source is unknown, means
that isolation of known areas of infection is no longer enough to control spread .

The CDC reports that people are most contagious when they are most symptomatic (the sickest) however
some spread might be possible before people show symptoms although that is not the main way the virus
spreads .

Mass gatherings (10 or more persons) increase the risk of community transmission of the virus COVID -
19.

Accordingly, to avoid an imminent threat with a high probability of widespread exposure to COVID-19
with a significant risk of substantial harm to a large number of people in the general population, including
the elderly and people with weakened immune systems and chronic medical conditions, I hereby ORDER
effective at 11 :59 p.m. on March 23, 2020, all persons are to stay at home or their place of residence unless
they are engaged in Essential Activities, Essential Governmental Functions, or to operate Essential
Businesses and Operations as set forth in this Order. This Order shall remain in full force and effect until
11:59 p.m. on April 6, 2020 , unless the Director of the Ohio Department of Health rescinds or modifies
this Order at a sooner time and date. To the extent any public official enforcing this Order has questions
re · ing what services are prohibited under this Order, the Director of Health hereby delegates to local
   alth d a ments the authority to answer questions in writing and consistent with this Order.


                                                               March 22, 2020
A y cton, MD , MPH
Direct r of Health




                                               Page 12 of 12
  Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 14 of 24


                                                                            U.S. Department of Homeland Security
                                                                            Cybersec urity & Infrastructure Security Agency
                                                                            Offi ce of the Direclor
                                                                            Washington, DC 20528



                                                                            CISA
                                                                            CYBER+INFRASTRUCTURE



                                                                                     March 19, 2020


MEMORANDUM ON IDENTIFICATION OF ESSENTIAL CRITICAL
INFRASTRUCTURE WORKERS DURING COVID-19 RESPONSE


FROM:           Christopher C. Krebs -~- ~----~         ,,,,
                                                          1 ;/ / )
                Director                                  -1.)L--~
                Cybersecurity and Infrastructure ecurity Agency (CISA)



As the Nation comes together to slow the spread of COVID-19, on March 16th , the President issued
updated Coronavirus Guidance for America. This guidance states that:

    "Jfyou work in a critical infrastructure indust,y, as defined by the Department of
    Homeland Security, such as healthcare services and pharmaceutical and food supply, you
    have a special responsibility to maintain your normal work schedule . "

The Cybersecurity and Infrastructure Security Agency (CISA) executes the Secretary of Homeland
Security's responsibilities as assigned under the Homeland Security Act of2002 to provide strategic
guidance, promote a national unity of effort, and coordinate the overall federal effort to ensure the
security and resilience of the Nation's critical infrastructure. CISA uses trusted partnerships with
both the public and private sectors to deliver infrastructure resilience assistance and guidance to a
broad range of partners.

In accordance with this mandate, and in collaboration with other federal agencies and the private
sector, CISA developed an initial list of "Essential Critical Infrastructur e Workers " to help State and
local officials as they work to protect their communities, while ensuring continuity of functions
critical to public health and safety , as well as economic and national security. The list can also
inform critical infrastructure community decision-making to determine the sectors , sub-sector s,
segments , or critical functions that should continue normal operations , appropriately modified to
account for Centers for Disease Control (CDC) workforce and customer protection guidance.

The attached list identifies workers who conduct a range of operations and services that are essential
to continued critical infrastructure viability, including staffing operations centers, maintaining and
repairing critical infrastructure , operating call centers , working construction , and performing
management functions , among others. The industries they support repre sent, but are not necessarily
limited to , medical and healthcare, telecommunications , information technology systems , defense ,
food and agriculture , transportation and logistic s, energy, water and wastewater , law enforcement ,
and public works.
  Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 15 of 24




We recognize that State , local , tribal , and territorial governments are ultimately in       charge of
implementing and executing response activities in communities under their jurisdiction,         while the
Federal Government is in a supporting role. As State and local communities consider
COVID-19-related restrictions , CISA is offering this list to assist prioritizing activities   related to
continuity of operations and incident response, including the appropriate movement             of critical
infrastructure workers within and between jurisdictions.

Accordingly, this list is advisory in nature. It is not, nor should it be considered to be, a federal
directive or standard in and of itself.

In addition, these identified sectors and workers are not intended to be the authoritative or exhaustive
list of critical infrastructure sectors and functions that should continue during the COVID-19
response. Instead , State and local officials should use their own judgment in using their authorities
and issuing implementation directives and guidance. Similarly, critical infrastructure industry
partners will use their own judgment, informed by this list, to ensure continued operations of critical
infrastructure services and functions. All decisions should appropriately balance public safety while
ensuring the continued delivery of critical infrastructure services and functions.

CISA will continue to work with you and our partners in the critical infrastructure community to
update this list as the Nation ' s response to COVID-19 evolves. We also encourage you to submit
how you might use this list so that we can develop a repository of use cases for broad sharing across
the country.

Should you have questions about this list, please contact CISA at CISA.CAT@cisa.dhs.gov.



Attachment: "Guidance on the Essential Critical Infrastructure Workforce: Ensuring Community
             and National Resilience in COVID-19 Response"




                                                   2
         Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 16 of 24




Guidance on the Essential Critical Infrastructure Workforce:
Ensuring Community and National Resilience in COVID-19
Response
Version 1.0 (March 19, 2020)



THE IMPORTANCE                OF ESSENTIAL CRITICAL INFRASTRUCTURE                                   WORKERS
Functioning critical infrastructure is imperative during the response to the C0VID-19 emergency for both public health
and safety as well as community well-being. Certain critical infrastructure industries have a special responsibility in
these times to continue operations.

This guidance and accompanying list are intended to support State, Local, and industry partners in identifying the
critical infrastructure sectors and the essential workers needed to maintain the services and functions Americans
depend on daily and that need to be able to operate resiliently during the C0VID-19 pandemic response.

This document gives guidance to State, local, tribal, and territorial jurisdictions and the private sector on defining
essential critical infrastructure workers . Promoting the ability of such workers to continue to work during periods of
community restriction , access management, social distancing , or closure orders/directives is crucial to community
resilience and continuity of essential functions.


CONSIDERATIONS               FOR GOVERNMENT AND BUSINESS
This list was developed in consultation with federal agency partners, industry experts, and State and local officials,
and is based on several key principles:

    1.    Response efforts to the C0VID-19 pandemic are locally executed, State managed, and federally supported

    2.   Everyone should follow guidance from the CDC, as well as State and local government officials, regarding
         strategies to limit disease spread.

    3.   Workers should be encouraged to work remotely when possible and focus on core business activities. In-
         person, non-mandatory activities should be delayed until the resumption of normal operations .

    4.   When continuous remote work is not possible, businesses should enlist strategies to reduce the likelihood of
         spreading the disease. This includes, but is not necessarily limited to, separating staff by off-setting shift
         hours or days and/or social distancing. These steps can preserve the workforce and allow operations to
         continue.




CONNECT WITH US                                                                    Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                lffland-infrastructure-security-agency
For more information,                                                       CJ@CISAgovI @cyberI @uscert__gov
email CISA.CAT@cisa.dhs.gov
                                                                            n      Facebook.com/CISA
         Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 17 of 24

                                                           Essential Critical Infrastructure Workforce


    5.    All organizations should implement their business continuity and pandemic plans, or put plans in place if they
          do not exist. Delaying implementation is not advised and puts at risk the viability of the business and the
          health and safety of the employees.

    6.    In the modern economy, reliance on technology and just-in-time supply chains means that certa in workers
          must be able to access certa in sites, facilities, and assets to ensure continuity of functions.

    7.    Government employees, such as emergency managers, and the business community need to estab lish and
          maintain lines of communication.

    8.   When government and businesses engage in discussions about critical infrastructure workers, they need to
         consider the implications of business operations beyond the jurisdiction where the asset or facility is located.
         Businesses can have sizeable economic and societal impacts as well as supply chain dependencies that are
         geographically distributed.

    9.   Whenever possible, jurisdictions should align access and movement control policies related to critical
         infrastructure workers to lower the burden of workers crossing jurisdictional boundaries.




IDENTIFYING           ESSENTIAL CRITICAL INFRASTRUCTURE                               WORKERS
The following list of sectors and identified essential critical infrastructure workers are an initial recommended set and
are intended to be overly inclusive reflecting the diversity of industries across the United States. CISAwill continually
solicit and accept feedback on the list (both sectors/sub sectors and identified essential workers) and will evolve the
list in response to stakeholder feedback. We will also use our various stakeholder engagement mechanisms to work
with partners on how they are using this list and share those lessons learned and best practices broadly. We ask that
you share your feedback, both positive and negative on this list so we can provide the most useful guidance to our
critical infrastructure partners. Feedbackcan be sent to CISA.CAT®CISA.DHS.GOV      .




CONNECT WITH US                                                                     Linkedin.com/company/cybersecurity-
www.cisa.gov                                                                  Imand-infrastructure-security-agency
For more information,                                                         rJ @CISAgovI @cyberI @uscert_gov
email CISA.CAT@cisa.dhs.gov
                                                                              n     Facebook.com/CISA
       Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 18 of 24

                                                          Essential Critical Infrastructure Workforce




HEALTHCARE / PUBLIC HEALTH
   •    Workers providing COVID-19 testing; Workers that perform critical clinical research needed for COVID-19
        response
   •   Caregivers (e.g., physicians, dentists, psychologists, mid-level practitioners, nurses and assistants, infection
       control and quality assurance personnel, pharmacists, physical and occupational therapists and assistants,
       social workers, speech pathologists and diagnostic and therapeutic technicians and technologists)
   •   Hospital and laboratory personnel (including accounting, administrative, admitting and discharge, engineering,
       epidemiological, source plasma and blood donation, food service, housekeeping, medical records, information
       technology and operational technology, nutritionists, sanitarians, respiratory therapists, etc.)
   •   Workers in other medical facilities (including Ambulatory Health and Surgical, Blood Banks, Clinics, Community
       Mental Health, Comprehensive Outpatient rehabilitation, End Stage Renal Disease, Health Departments, Home
       Health care, Hospices, Hospitals, Long Term Care, Organ Pharmacies, Procurement Organizations, Psychiatric
       Residential, Rural Health Clinics and Federally Qualified Health Centers)
   •   Manufacturers, technicians, logistics and warehouse operators, and distributors of medical equipment,
       personal protective equipment (PPE), medical gases, pharmaceuticals, blood and blood products, vaccines,
       testing materials, laboratory supplies, cleaning, sanitizing, disinfecting or sterilization supplies, and tissue and
       paper towel products
   •   Public health/ community health workers, including those who compile, model, analyze and communicate
       public health information
   •   Blood and plasma donors and the employees of the organizations that operate and manage related activities
   •   Workers that manage health plans, billing, and health information, who cannot practically work remotely
   •   Workers who conduct community-based public health functions, conducting epidemiologic surveillance,
       compiling, analyzing and communicating public health information, who cannot practically work remotely
   •   Workers performing cybersecurity functions at healthcare and public health facilities, who cannot practically
       work remotely
   •   Workers conducting research critical to COVID-19 response
   •   Workers performing security, incident management, and emergency operations functions at or on behalf of
       healthcare entities including healthcare coalitions, who cannot practically work remotely
   •   Workers who support food, shelter, and social services, and other necessities of life for economically
       disadvantaged or otherwise needy individuals, such as those residing in shelters
   •   Pharmacy employees necessary for filling prescriptions
   •   Workers performing mortuary services, including funeral homes, crematoriums, and cemetery workers
   •   Workers who coordinate with other organizations to ensure the proper recovery, handling, identification ,
       transportation, tracking, storage, and disposal of human remains and personal effects; certify cause of death;
       and facilitate access to mental/behavioral health services to the family members, responders, and survivors of
       an incident




                                                                                    Linkedin.com/company/cybersecurity-
CONNECT WITH US
www.cisa.gov                                                                  Imand-infrastructure-security-agency
For more information,                                                         CJ@CISAgovI @cyberI @uscerLgov
email CISA.CAT@cisa.dhs.gov
                                                                              n     Facebook.com/CISA
       Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 19 of 24

                                                          Essential Critical Infrastructure Workforce



LAW ENFORCEMENT, PUBLIC SAFETY, FIRST RESPONDERS
   •    Personnel in emergency management, law enforcement, Emergency Management Systems, fire, and
        corrections, including front line and management
   •    Emergency Medica l Technicians
   •    911 call center employees
   •    Fusion Center employees
   •    Hazardous material responders from government and the private sector.
   •   Workers - including contracted vendors - who maintain digital systems infrastructure supporting law
       enforcement and emergency service operations.


FOOD AND AGRICULTURE
   •   Workers supporting groceries, pharmacies and other retail that sells food and beverage products
   •    Restaurant carry-out and quick serve food operations - Carry-out and delivery food emp loyees
   •   Food manufacturer employees and their supplier employees-to include those employed in food processing
       (packers, meat processing, cheese plants, milk plants, produce, etc.) facilities; livestock, poultry, seafood
       slaughter facilities; pet and animal feed processing facilities; human food facilities producing by-products for
       animal food; beverage production facilities; and the production of food packaging
   •   Farm workers to include those employed in animal food, feed, and ingredient production, packaging, and
       distribution; manufacturing, packaging, and distribution of veterinary drugs; truck delivery and transport; farm
       and fishery labor needed to produce our food supply domestically
   •   Farm workers and support service workers to include those who field crops; commodity inspection; fuel ethanol
       facilities; storage facilities; and other agricultural inputs
   •   Employees and firms supporting food, feed, and beverage distribution, including warehouse workers, vendor-
       managed inventory controllers and blockchain managers
   •   Workers supporting the sanitation of all food manufacturing processes and operations from wholesale to retail
   •   Company cafeterias - in-plant cafeterias used to feed employees
   •   Workers in food testing labs in private industries and in institutions of higher education
   •   Workers essential for assistance programs and government payments
   •   Employees of companies engaged in the production of chemicals, medicines, vaccines, and other substances
       used by the food and agriculture industry, including pesticides, herbicides, fertilizers, minerals, enrichments,
       and other agricultural production aids
   •   Animal agriculture workers to include those employed in veterinary health; manufacturing and distribution of
       animal medical materials, animal vaccines, animal drugs, feed ingredients, feed, and bedding, etc.;
       transportation of live animals, animal medical materials; transportation of deceased animals for disposal;
       raising of animals for food; animal production operations; slaughter and packing plants and associated
       regulatory and government workforce
   •   Workers who support the manufacture and distribution of forest products, including, but not limited to timber,
       paper, and other wood products
   •   Employees engaged in the manufacture and maintenance of equipment and other infrastructure necessary to
       agricultural production and distribution




                                                                                   Linkedin.com/company/cybersecurity-
CONNECTWITH US
www.cisa.gov                                                                 rm    and-infrastructu
                                                                                                 re-security-agency

For more information,                                                        CJ@CISAgovI @cyberI @uscert_gov
email CISA.CAT@cisa.dhs.gov
                                                                             n     Facebook.com/CISA
       Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 20 of 24

                                                          Essential Critical Infrastructure Workforce




ENERGY
Electricityindustry:
   •    Workers who maintain, ensure, or restore the generation, transmission, and distribution of electric power,
        including call centers, utility workers, reliability engineers and fleet maintenance technicians
   •   Workers needed for safe and secure operations at nuclear generation
   •   Workers at generation, transmission, and electric blackstart facilities
   •   Workers at Reliability Coordinator (RC), Balancing Authorities (BA), and primary and backup Control Centers
       (CC), including but not limited to independent system operators, regional transmission organizations, and
       balancing authorities
   •    Mutual assistance personnel
   •   IT and OT technology staff - for EMS (Energy Management Systems) and Supervisory Control and Data
       Acquisition (SCADA)systems, and utility data centers; Cybersecurity engineers; cybersecurity risk management
   •   Vegetation management crews and traffic workers who support
   •   Environmental remediation/monitoring technicians
   •   Instrumentation, protection, and control technicians

Petroleumworkers:
   •   Petroleum product storage, pipeline, marine transport, terminals, rail transport, road transport
   •   Crude oil storage facilities, pipeline, and marine transport
   •   Petroleum refinery facilities
   •   Petroleum security operations center employees and workers who support emergency response services
   •   Petroleum operations control rooms/centers
   •   Petroleum drilling, extraction, production, processing, refining, terminal operations, transporting, and retail for
       use as end-use fuels or feedstocks for chemical manufacturing
   •   Onshore and offshore operations for maintenance and emergency response
   •   Retail fuel centers such as gas stations and truck stops, and the distribution systems that support them

Naturaland propanegas workers:
   •   Natural gas transmission and distribution pipelines, including compressor stations
   •   Underground storage of natural gas
   •   Natural gas processing plants, and those that deal with natural gas liquids
   •   Liquefied Natural Gas (LNG) facilities
   •   Natural gas security operations center, natural gas operations dispatch and control rooms/centers natural gas
       emergency response and customer emergencies, including natural gas leak calls
   •   Drilling, production, processing, refining, and transporting natural gas for use as end-use fuels, feedstocks for
       chemical manufacturing, or use in electricity generation
   •   Propane gas dispatch and control rooms and emergency response and customer emergencies, including
       propane leak calls
   •   Propane gas service maintenance and restoration, including call centers




                                                                                    Linkedin.com/company/cybersecurity-
CONNECT WITH US
www.cisa.gov                                                                  Imand-infrastructure-security-agency
For more information,                                                         CJ@CISAgovI @cyberI @uscert_gov
email CISA.CAT@cisa.dhs.gov
                                                                              n    Facebook.com/CISA
        Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 21 of 24

                                                           Essential Critical Infrastructure Workforce



    •   Processing, refining, and transporting natural liquids, including propane gas, for use as end-use fuels or
        feedstocks for chemical manufacturing
    •    Propane gas storage, transmission, and distribution centers


WATER AND WASTEWATER
Employees needed to operate and maintain drinking water and wastewater / drainage infrastructure, including:
    •   Operational staff at water authorities
    •   Operational staff at community water systems
    •   Operational staff at wastewater treatment facilities
    •   Workers repairing water and wastewater conveyances and performing required sampling or monitoring
    •   Operational staff for water distribution and testing
    •   Operational staff at wastewater collection facilities
    •   Operational staff and technical support for SCADAControl systems
   •    Chemical disinfectant suppliers for wastewater and personnel protection
   •    Workers that maintain digital systems infrastructure supporting water and wastewater operations



TRANSPORTATION                 AND LOGISTICS
   •    Employees supporting or enabling transportation functions, including dispatchers, maintenance and repair
        technicians, warehouse workers, truck stop and rest area workers, and workers that maintain and inspect
        infrastructure (including those that require cross-border travel)
   •    Employees of firms providing services that enable logistics operations, including cooling, storing, packaging,
        and distributing products for wholesale or retail sale or use.
   •    Mass transit workers
   •    Workers responsible for operating dispatching passenger, commuter and freight trains and maintaining rail
        infrastructure and equipment
   •    Maritime transportation workers - port workers, mariners, equipment operators
   •    Truck drivers who haul hazardous and waste materials to support critical infrastructure, capabilities, functions ,
        and services
   •    Automotive repair and maintenance facilities
   •    Manufacturers and distributors (to include service centers and related operations) of packaging materials,
        pallets, crates, containers, and other supplies needed to support manufacturing, packaging staging and
        distribution operations
   •    Postal and shipping workers, to include private companies
   •    Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels , and the equipment and
        infrastructure that enables operations that encompass movement of cargo and passengers
   •    Air transportation employees, including air traffic controllers, ramp personnel, aviat ion security, and aviation
        management
   •    Workers who support the maintenance and operation of cargo by air transportation, including flight crews,
        maintenance, airport operations, and other on- and off- airport facilities workers
       Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 22 of 24

                                                          Essential Critical Infrastructure Workforce




PUBLIC WORKS
   •   Workers who support the operation, inspection, and maintenance of essential dams, locks and levees
   •   Workers who support the operation, inspection, and maintenance of essential public works facilities and
       operations, including bridges, water and sewer main breaks, fleet maintenance personnel, construction of
       critical or strategic infrastructure, traffic signal maintenance, emergency location services for buried utilities,
       maintenance of digital systems infrastructure supporting public works operations, and other emergent issues
   •   Workers such as plumbers, electricians, exterminators, and other service providers who provide services that
       are necessary to maintaining the safety, sanitation, and essential operation of residences
   •   Support, such as road and line clearing, to ensure the availability of needed facilities, transportation, energy
       and communications
   •   Support to ensure the effective removal, storage, and disposal of residential and commercial solid waste and
       hazardous waste


COMMUNICATIONS                AND INFORMATION                  TECHNOLOGY
Communications:
   •   Maintenance of communications infrastructure- including privately owned and maintained communication
       systems- supported by technicians, operators, call-centers, wireline and wireless providers, cable service
       providers, satellite operations, undersea cable landing stations, Internet Exchange Points, and -manufacturers
       and distributors of communications equipment
   •   Workers who support radio, television, and media service, including, but not limited to front line news
       reporters, studio, and technicians for newsgathering and reporting
   •   Workers at Independent System Operators and Regional Transmission Organizations, and Network Operations
       staff, engineers and/or technicians to manage the network or operate facilities
   •   Engineers, technicians and associated personnel responsible for infrastructure construction and restoration,
       including contractors for construction and engineering of fiber optic cables
   •   Installation, maintenance and repair technicians that establish, support or repair service as needed
   •   Central office personnel to maintain and operate central office, data centers, and other network office facilities
   •   Customer service and support staff, including managed and professional services as well as remote providers
       of support to transitioning employees to set up and maintain home offices, who interface with customers to
       manage or support service environments and security issues, including payroll, billing, fraud, and
       troubleshooting
   •   Oispatchers involved with service repair and restoration


InformationTechnology:
   •   Workers who support command centers, including, but not limited to Network Operations Command Center,
       Broadcast Operations Control Center and Security Operations Command Center
   •   Data center operators, including system administrators, HVAC& electrical engineers, security personnel, IT
       managers, data transfer solutions engineers, software and hardware engineers, and database administrators
   •   Client service centers, field engineers, and other technicians supporting critical infrastructure, as well as




                                                                                    Linkedin.com/company/cybersecurity-
CONNECT WITH US
www.cisa.gov                                                                  Imand-infrastructure-security-agency
For more information,                                                         CJ@CISAgovI @cyberI @uscert_gov
email CISA.CAT@cisa.dhs.gov
                                                                              n    Facebook.com/CISA
      Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 23 of 24

                                                         Essential Critical Infrastructure Workforce


       manufacturers and supply chain vendors that provide hardware and software, and information technology
       equipment (to include microelectronics and semiconductors) for critical infrastructure
  •    Workers responding to cyber incidents involving critical infrastructure, including medical facilities, SLTT
       governments and federal facilities, energy and utilities, and banks and financial institutions, and other critical
       infrastructure categories and personnel
  •   Workers supporting the provision of essential global, national and local infrastructure for computing services
      (incl. cloud computing services), business infrastructure, web-based services, and critical manufacturing
  •   Workers supporting communications systems and information technology used by law enforcement, public
      safety, medical, energy and other critical industries
  •   Support required for continuity of services, including janitorial/cleaning personnel

OTHER COMMUNITY -BASED GOVERNMENT OPERATIONS AND ESSENTIAL
FUNCTIONS
  •   Workers to ensure continuity of building functions
  •   Security staff to maintain building access control and physical security measures
  •   Elections personnel
  •   Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential Functions and
      communications networks
  •   Trade Officials (FTAnegotiators; international data flow administrators)
  •   Weather forecasters
  •   Workers that maintain digital systems infrastructure supporting other critical government operations
  •   Workers at operations centers necessary to maintain other essential functions
  •   Workers who support necessary credentialing, vetting and licensing operations for transportation workers
  •   Customs workers who are critical to facilitating trade in support of the national emergency response supply
      chain
  •   Educators supporting public and private K-12 schools, colleges, and universities for purposes of facilitating
      distance learning or performing other essential functions, if operating under rules for social distancing
  •   Hotel Workers where hotels are used for COVID-19 mitigation and containment measures

CRITICAL MANUFACTURING
  •   Workers necessary for the manufacturing of materials and products needed for medical supply chains,
      transportation, energy, communications, food and agriculture, chemical manufacturing, nuclear facilities, the
      operation of dams, water and wastewater treatment, emergency services, and the defense industrial base.

HAZARDOUS MATERIALS
  •   Workers at nuclear facilities, workers managing medical waste, workers managing waste from pharmaceuticals
      and medical material production, and workers at laboratories processing test kits
  •   Workers who support hazardous materials response and cleanup
  •   Workers who maintain digital systems infrastructure supporting hazardous materials management operations
       Case 1:20-cv-00122-SPB-RAL Document 34-3 Filed 10/02/20 Page 24 of 24

                                                         Essential Critical Infrastructure Workforce



FINANCIAL SERVICES
   •     Workers who are needed to process and maintain systems for processing financial transactions and services
        (e.g., payment, clearing, and settlement; wholesale funding; insurance services; and capital markets activities)
   •     Workers who are needed to provide consumer access to banking and lending services, including ATMs, and to
        move currency and payments (e.g., armored -cash carriers)
   •     Workers who support financial operations, such as those staffing data and security operations centers


CHEMICAL
   •   Workers supporting the chemical and industrial gas supply chains, including workers at chemical manufacturing
       plants, workers in laboratories, workers at distribution facilities, workers who transport basic raw chemical
       materials to the producers of industrial and consumer goods, including hand sanitizers, food and food
       additives, pharmaceuticals, textiles, and paper products.
   •   Workers supporting the safe transportation of chemicals, including those supporting tank truck cleaning
       facilities and workers who manufacture packaging items
   •   Workers supporting the production of protective cleaning and medical solutions, personal protective equipment,
       and packaging that prevents the contamination of food, water, medicine, among others essential products
   •   Workers supporting the operation and maintenance of facilities (particularly those with high risk chemicals and/
       or sites that cannot be shut down) whose work cannot be done remotely and requires the presence of highly
       trained personnel to ensure safe operations, including plant contract workers who provide inspections
   •   Workers who support the production and transportation of chlorine and alkali manufacturing, single-use
       plastics, and packaging that prevents the contamination or supports the continued manufacture of food, water,
       medicine, and other essential products, including glass container manufacturing


DEFENSE INDUSTRIAL BASE
   •   Workers who support the essential services required to meet national security commitments to the federal
       government and U.S. Military. These individuals, include but are not limited to, aerospace; mechanical and
       software engineers, manufacturing/production workers; IT support; security staff; security personnel;
       intelligence support, aircraft and weapon system mechanics and maintainers
   •   Personnel working for companies, and their subcontractors, who perform under contract to the Department of
       Defense providing materials and services to the Department of Defense, and government-owned/contractor-
       operated and government-owned/government-operated facilities




                                                                                  Linkedin.com/company/cybersecurity-
CONNECT WITH US
www.cisa.gov                                                                Imand-infrastructure-security-agency
For more information,                                                       CJ@CISAgovI @cyberI @uscert_gov
email CISA.CAT@cisa.dhs.gov
                                                                            n     Facebook.com/CISA
